        Case 1:21-cv-00215-HBK Document 9 Filed 02/24/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JUAN MOLINA JR.,                                   Case No. 1:21-cv-00215-HBK
12                        Petitioner,                    ORDER DENYING PETITIONER’S MOTION
                                                         FOR AN EVIDENTIARY HEARING AND
13             v.                                        MOTION FOR APPOINTMENT OF
                                                         COUNSEL
14    M. GAMBOA,
                                                         (Doc. No. 1)
15                        Respondent.
16

17            Pending before the Court is Petitioner’s pro se petition for writ of habeas corpus filed under
18   28 U.S.C. § 2254 (Doc. No. 1, Petition) which incorporates a motion for an evidentiary hearing and
19   motion for appointment of counsel. Id. at 16. By separate order, the Court directed Respondent to
     respond to the Petition. See Doc. No. 7. The Court denies the requested relief without prejudice.
20
              1. Evidentiary Hearing
21
              An evidentiary hearing in a habeas proceeding is granted only under limited circumstances.
22
     See 28 U.S.C. § 2254(e)(2)(A)(ii). Because no response to the petition has yet been filed, it is
23   premature to hold an evidentiary hearing. See Rules Governing Section 2254 Cases, R. 8(a).
24   Petitioner’s motion for an evidentiary hearing (Doc. No. 1 at 16) is premature.
25            2. Appointment of Counsel

26            There is no automatic, constitutional right to counsel in federal habeas proceedings. See
     Coleman v. Thompson, 501 U.S. 722, 752 (1991); Anderson v. Heinze, 258 F.2d 479, 481 (9th Cir.
27
     1958).    The Criminal Justice Act, 18 U.S.C. § 3006A, however, authorizes this Court to appoint
28
        Case 1:21-cv-00215-HBK Document 9 Filed 02/24/21 Page 2 of 2


 1   counsel for a financially eligible person who seeks relief under § 2254 when the “court determines
 2   that the interests of justice so require.” Id. at § 3006A(a)(2)(B); see also Chaney v. Lewis, 801 F.2d

 3   1191, 1196 (9th Cir. 1986). Moreover, the Rules Governing Section 2254 Cases in the United
     States District Courts require the Court to appoint counsel: (1) when the Court has authorized
 4
     discovery upon a showing of good cause and appointment of counsel is necessary for effective
 5
     discovery; or (2) when the Court has determined that an evidentiary hearing is warranted. Id. at
 6   Rs. 6(a) and 8(c).
 7            Based upon the record, the Court finds Petitioner has not demonstrated that appointment of
 8   counsel is necessary at this stage of these proceedings. The Court does not find the circumstances

 9   of this case indicate that appointed counsel is necessary to prevent due process violations. Further,
     Petitioner was able to file his habeas petition without the aid of counsel, and the Court finds that
10
     the claims raised therein do not appear to be complex. Provided Petitioner meets the criteria set
11
     forth in 18 U.S.C. § 3006A, the Court will consider appointing counsel to represent Petitioner if
12
     the Court later finds good cause to permit discovery or if the Court decides that an evidentiary
13   hearing is warranted in this matter.
14            Accordingly, it is now ORDERED:

15            1.      Petitioner’s motion for evidentiary hearing contained in his Petition (Doc. No. 1 at
              16) is DENIED without prejudice.
16
              2.      Petitioner’s motion for appointment of counsel contained within his Petition (Doc.
17
              No. 1 at 16) is DENIED without prejudice.
18

19
     IT IS SO ORDERED.
20
21   Dated:        February 23, 2021
                                                         HELENA M. BARCH-KUCHTA
22
                                                         UNITED STATES MAGISTRATE JUDGE
23

24

25

26
27

28
                                                        2
